DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 16/668130 filed on October 30, 2019 in which Claims 1-20 are presented for examination.

Status of Claims
Claims 1-20 are pending, of which claims 1-3, 7-11, 15-17 and 20 are rejected under 102.  Claims 4-6, 12-14, 18 and 19 are rejected under 103. Claims 1-20 are rejected under Statutory Double Patenting.  Claims 1-6 and 8-20 are rejected under Non-Statutory Double Patenting.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on October 30, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
The information disclosure statement (IDS) was submitted on January 17, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 10,540,253. This is a statutory double patenting rejection.
The following table summarizes claim mappings associated with the statutory type double patenting rejections:
16/668130
10,540,253
(Claim) 1
(Claim) 1 
2
2 
3
3 
4
4 
5
5

6
7
7 
8
8
9
9 
10
10
11
11
12
12
13
13
14
14
15
15
16
16
17
17
18
18
19
19
20
20




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-6 and 8-20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-6 and 8-20 of U.S. Patent No. US 10,657,024.  Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims of the instant application are rejected based on anticipatory-type double patenting with regards to the aforementioned parent patent.
The following table summarizes claim mappings associated with the anticipatory-type double patenting rejections:
16/668130
10,657,024
(Claim) 1
(Claim) 1 
2
2 
3
3 
4
4 
5
5
6
6
7

8
8
9
9 
10
10
11
11

12
13
13
14
14
15
15
16
16
17
17
18
18
19
19
20
20




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-11, 15-17 and 20 is/are rejected under 35 U.S.C. 102 as being anticipated by Le-Chun Wu (A New Framework for Debugging Globally Optimized Code).

Claim 1, Le-Chun teaches a computer-implemented method of verifying software (View Le-Chun Abstract, Introduction (page 181); debug optimized code), the method comprising: setting, with a processor implementing debugging instructions, a breakpoint in the software that indicates a point at which to pause or stop execution of the software, the setting the breakpoint including creating a data structure that defines the breakpoint (View Le-Chun Introduction (page 181), Section 2.2 (page 183); breakpoint); and setting, with the processor, one or more anchor points associated with the breakpoint, wherein each of the one or more anchor points represents another point in the software that must be executed prior to pausing or stopping the execution of the software at the breakpoint (View Le-Chun Sections 2.1 (page 183) and 2.2 (page 184); anchor point).

Claim 9 is the system corresponding to the method of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.

Claim 16 is the medium corresponding to the method of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.

(View Le-Chun Introduction (182), Evaluation (page 185); source line).

Claim 10 is the system corresponding to the method of Claim 2 and is therefore rejected under the same reasons set forth in the rejection of Claim 2.

Claim 17 is the medium corresponding to the method of Claim 2 and is therefore rejected under the same reasons set forth in the rejection of Claim 2.

Claim 3, most of the limitations of this claim has been noted in the rejection of Claim 1.  Le-Chun further teaches the setting the one or more anchor points includes indicating each of the other points as a function, a line number, or an address (View Le-Chun Sections 2.1 (page 183), 2.2 (page 184), 2.3 (page 184); anchor point as a function of a breakpoint).

Claim 11 is the system corresponding to the method of Claim 3 and is therefore rejected under the same reasons set forth in the rejection of Claim 3.

Claim 7, most of the limitations of this claim has been noted in the rejection of Claim 1.  Le-Chun further teaches the setting the breakpoint includes creating a data structure (View Le-Chun Section 2.2 (page 183); interception and finish points).

Claim 8, most of the limitations of this claim has been noted in the rejection of Claim 1.  Bates further teaches the setting the one or more anchor points includes creating corresponding one or more data structures that define the respective one or more anchor points as an internal breakpoint that does not result in the pausing or stopping the execution of the software (View Le-Chun Sections 2.1 (page 183) and 2.3 (page 184); anchor point).

Claim 15 is the system corresponding to the method of Claim 8 and is therefore rejected under the same reasons set forth in the rejection of Claim 8.

Claim 20, most of the limitations of this claim has been noted in the rejection of Claim 16.  Le-Chun further teaches the setting the breakpoint includes creating a data structure that defines the breakpoint (View Le-Chun Section 2.2 (page 183); interception and finish points), and the setting the one or more anchor points includes creating corresponding one or more data structures that define the respective one or more anchor points as an internal breakpoint that does not result in the pausing or stopping the execution of the software (View Le-Chun Sections 2.1 (page 183) and 2.3 (page 184); anchor point).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4, 5, 12, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le-Chun Wu (A New Framework for Debugging Globally Optimized Code) in view of Hizkiev (US Patent Application 2019/0026649 A1).

Claim 4, most of the limitations of this claim has been noted in the rejection of Claim 1.  Le-Chun does not explicitly teach specifying a hit count corresponding with each of the one or more anchor points, wherein the hit count specifies a number of executions of the respective one or more anchor points.  

However, Hizkiev teaches specifying a hit count corresponding with each of the one or more anchor points, wherein the hit count specifies a number of executions of the respective one or more anchor points (View Hizkiev ¶ 12; hit count).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Le-Chun with specifying a hit count corresponding with each of the one or more anchor points, wherein the hit count specifies a number of executions of the respective one or more anchor points since it is known in the art that a hit counter can be incremented (View Hizkiev ¶ 12).  Such modification would have allowed anchor point executions to be counted.

Claim 12 is the system corresponding to the method of Claim 4 and is therefore rejected under the same reasons set forth in the rejection of Claim 4.

Claim 5, most of the limitations of this claim has been noted in the rejection of Claim 4.  Hizkiev further teaches the processor determining whether each of the one or more anchor points has reached the corresponding hit count prior to the pausing or stopping the execution of the software at the breakpoint (View Hizkiev ¶ 12, 54; reset breakpoint based on hit count/increment counter).

Claim 13 is the system corresponding to the method of Claim 5 and is therefore rejected under the same reasons set forth in the rejection of Claim 5.

Claim 18, most of the limitations of this claim has been noted in the rejection of Claim 16.  Le-Chun does not explicitly teach specifying a hit count corresponding with each of the one or more anchor points, wherein the hit count specifies a number of executions 

However, Hizkiev teaches specifying a hit count corresponding with each of the one or more anchor points (View Hizkiev ¶ 12; hit count), wherein the hit count specifies a number of executions of the respective one or more anchor points (View Hizkiev ¶ 12; hit count), and determining whether each of the one or more anchor points has reached the corresponding hit count prior to the pausing or stopping the execution of the software at the breakpoint (View Hizkiev ¶ 12, 54; reset breakpoint based on hit count/increment counter).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings above with specifying a hit count corresponding with each of the one or more anchor points, wherein the hit count specifies a number of executions of the respective one or more anchor points, and determining whether each of the one or more anchor points has reached the corresponding hit count prior to the pausing or stopping the execution of the software at the breakpoint since it is known in the art that a hit counter can be incremented (View Hizkiev ¶ 12).  Such modification would have allowed a hit counter to be reset after hitting a threshold of anchor points.


Claim(s) 6, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le-Chun Wu (A New Framework for Debugging Globally Optimized Code) in view of Bates (US Patent Application 2012/0079459) 

Claim 6, most of the limitations of this claim has been noted in the rejection of Claim 1.  Le-Chun does not explicitly teach setting a second breakpoint and a corresponding second set of anchor points, wherein one of the second set of anchor points includes the breakpoint.

However, Bates teaches setting a second breakpoint and a corresponding second set of anchor points, wherein one of the second set of anchor points includes the breakpoint (View Bates ¶ 42, 45, 47; instruction step breakpoint table).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings above with setting a second breakpoint and a corresponding second set of anchor points, wherein one of the second set of anchor points includes the breakpoint since it is known in the art that multiple breakpoints can be set (View Bates ¶ 42, 45, 47).  Such modification would have allowed multiple breakpoints and anchor points to be set for debugging software.

Claim 14 is the system corresponding to the method of Claim 6 and is therefore rejected under the same reasons set forth in the rejection of Claim 6.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SARAI E BUTLER/Primary Examiner, Art Unit 2114